Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s motion for severance because the crimes alleged in the indictment were properly joined (see, CPL 200.20 [2] [c]; People v Jenkins, 50 NY2d 981) and defendant did not make a convincing showing that he had a genuine need to refrain from testifying on some of the charges or that the risk of prejudice from a joint trial was substantial (see, CPL 200.20 [3] [a], [b]; People v Lane, 56 NY2d 1; People v Mercer, 151 AD2d 1004; People v Casiano, 138 AD2d 892, Iv denied 72 NY2d 857; People v Hoke, 96 AD2d 677). We have *934considered defendant’s remaining claims and find that they are either unpreserved or lack merit. (Appeal from judgment of Erie County Court, McCarthy, J. — rape, first degree, and another charge.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.